Citation Nr: 1227226	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  06-02 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an evaluation higher than 30 percent for service-connected residuals of a right shoulder separation for the portion of the claim/appeal period prior to September 22, 2006 (exclusive of a period of assigned temporary total rating).

2.  Entitlement to an evaluation higher than 40 percent for service-connected residuals of a right shoulder separation for the portion of the claim/appeal period from September 22, 2006, forward.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to February 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In a December 2005 Decision Review Officer (DRO) decision, the evaluation assigned for the Veteran's right shoulder disability was increased from 20 percent to 30 percent, effective July 23, 2003. (A temporary total disability rating was assigned from April 22, 2004 to October 31, 2004).  

Later, in a November 2007 DRO decision, the evaluation assigned for the Veteran's right shoulder disability was increased from 30 percent to 40 percent, effective September 22, 2006.

In July 2008, the Veteran presented testimony relevant to his appeal at a hearing before a Veterans Law Judge (VLJ) held at the local RO.  A transcript of the hearing is associated with the record.  

Although the Board previously issued a decision in September 2008 denying the Veteran's increased rating claims, the Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2010, the Court issued a Memorandum Decision ordering that the Board's decision be vacated and remanded for further appellate review.  

The Board subsequently remanded the Veteran's claims for further evidentiary development in September 2010.  The case now returns to the Board and is ready for disposition.  

While 38 C.F.R. § 20.707 provides that the VLJ who conducts the Board hearing must participate in making the final determination of the appeal, the VLJ who conducted the July 2008 Board hearing has retired.  The Veteran was so advised in a May 2012 letter and notified of his hearing options.  He stated that he did not want another hearing and wanted his case to be considered based on the evidence of record.

Also, it is notable that the Veteran submitted additional argument in support of his claims in response to the April 2012 Supplemental Statement of the Case (SSOC).  Through his representative, he waived his right to initial consideration of all new evidence by the Agency of Original Jurisdiction (AOJ) in June 2012.    

The Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is reasonably raised by the record in this case.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, because the Veteran is currently employed and there is no suggestion of marginal employment, the issue is not reasonably raised. 

In this case, the Board has reviewed both the Veteran's physical claims file and the Veteran's electronic file through the "Virtual VA" system to ensure a complete review of the evidence.   

FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran's right shoulder disability more closely approximates unfavorable ankylosis of the scapulohumeral articulation, with abduction limited to 25 degrees from the side, for the entire claim/appeal period. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an evaluation of 50 percent for service-connected residuals of a right shoulder separation have been approximated for the entire claim/appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.71a, DC 5299-5200 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked items of evidence not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

I.  Disability Evaluations

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of the Veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran seeks a disability rating higher than 30 percent for his service-connected right shoulder disability for the portion of the claim/appeal period prior to September 22, 2006 and higher than 40 percent from September 22, 2006, forward.  

The Veteran's right shoulder separation residuals have been evaluated under the hyphenated diagnostic code 5299-5201.  While the coding sheet notes that the Veteran is rated under 5299-5203, for impairment of the clavicle or scapula, the notation is clearly a typographical error.  DC 5203 does not allow for a rating higher than 20 percent.  Additionally, the Veteran was assigned his 30 and 40 percent evaluations based on range of motion loss with evidence of functional impairment and complaints of pain.  See May 2005 rating decision and November 2007 DRO decision.  It is clear that the RO assigned the evaluations based on the criteria found under DC 5201.  

Notably, the Veteran is already in receipt of the maximum disability rating of 40 percent for limitation of right arm motion under DC 5201 for the portion of the claim/appeal period from September 22, 2006 forward.  The Veteran is right-hand dominant.

After review of the evidentiary record and consideration of alternate diagnostic codes pertaining to the shoulder, the Board resolves reasonable doubt in the Veteran's favor in finding that manifestations of his right shoulder disability are analogous to unfavorable ankylosis of the scapulohumeral articulation for the entire claim/appeal period such that an increased rating of 50 percent under DC 5200 is warranted.  
   
In this regard, the Board recognizes that the Veteran was able forward flex to 90 degrees when he started to get marked fasciculations, tremors, and pain in the joint at the April 2005 medical examination.  He was also able to abduct to 90 degrees, with pain, and could do another 5 degrees until the pain became so intense that that he developed the same fasciculations and tremors and had to lower his arm at that time.  

However, the examiner noted that the Veteran could not actually use his shoulder for any repetitive motion at all.  He additionally commented that the Veteran had severe pain and loss of function of the shoulder following the surgery and, despite the absence of neurological deficit, it was his opinion that the Veteran's joint had now become destroyed and he now had no ability to lift anything with his shoulder.  The examiner additionally wrote that the Veteran had great difficulty in dressing himself, especially buttoning and putting on his pants or shoes.  The examiner further noted that the Veteran in all probability may never regain full use of his shoulder as he has had no improvement in the range of motion following the surgery for the past year despite having completed rehabilitation.

The Board notes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524   (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).

While the Veteran demonstrated some movement of the right shoulder at the April 2005 examination and there are no findings of ankylosis shown for any time during the portion of the claim/appeal period prior to September 22, 2006, the Veteran objectively demonstrated pain while undertaking the flexion and abduction motion at the April 2005 medical examination and was unable to use his shoulder for any repetitive motion at that time.  Taking into consideration such factors, particularly his inability to use his shoulder on repetition, we resolve every reasonable doubt in the Veteran's favor in finding that his right shoulder disability more closely approximates unfavorable ankylosis of the scapulohumeral articulation with abduction limited to 25 degrees from the side for this portion of the claim/appeal period.

Similarly, regarding the portion of the claim/appeal period from September 22, 2006 forward, it is noted that the February 2012 VA medical examiner specifically found that the Veteran had ankylosis of the glenohumeral articulation.  He further indicated that the Veteran's abduction was limited to 60 degrees and he could reach his mouth and head.  However, in reviewing the range of motion findings pertaining to abduction, the Board notes that objective evidence of painful motion began at 10 degrees.  While the Veteran was able to perform repetitive use testing and was even able to return to 60 degrees on abduction during a post-test range of motion testing, the examiner did note that he had less movement than normal weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, and atrophy of disuse.  It is also notable that the Veteran is currently assigned a 40 percent rating under DC 5201, which is reflective of limitation of arm motion to 25 degrees from side.  Thus, in consideration of the foregoing, particularly Deluca factors, we resolve every reasonable doubt in the Veteran's favor in finding that the manifestations of his right shoulder disability more closely approximate the schedular criteria for a 50 percent disability rating under DC 5200.

In making the above determination, the Board notes that the Veteran's limitations as it relates to the internal and external rotation of his right arm, his difficulty lifting, reaching, and carrying, and pain, as well as the finding of a destroyed joint, are all contemplated by the 50 percent disability rating for ankylosis under DC 5200.  In this regard, it is important for the Veteran to understand that without taking into consideration all problems associated with this disability, including the Veteran's lay statements, there would be no basis for the 50 percent finding.  Further, there is significant medical evidence against the 50 percent finding under DC 5200, let alone a higher evaluation.  It is only in considering all complaints that the Board can make this finding.  

Although not specifically discussed in the rating criteria, as stated above, the definition of ankylosis contemplates joint immobility and the Deluca factors were considered in resolving every reasonable doubt in the Veteran's favor in finding that his disability more closely approximated unfavorable ankylosis under DC 5200 for the entire claim/appeal period.  Thus, full consideration of such factors is inferred.  

The Board also notes that the Veteran is not entitled to an even higher schedular rating under DC 5202, for other impairment of the humerus, because there is no evidence of false flail joint (nonunion of the humerus) or flail shoulder (loss of the humeral head).  The February 2012 VA medical examiner checked "No" when asked if there was a history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  Also, he did not check that the Veteran had malunion of the clavicle or scapula, nonunion of the clavicle or scapula, nonunion of the clavicle or scapula with loose movement, or dislocation (acromioclavicular separation or sternoclavicular dislocation) when asked if the Veteran had an AC joint condition or any other impairment of the clavicle or scapula.  Instead, he merely wrote that the Veteran had surgical resection of the distal clavicle.  Therefore, in light of the foregoing, no higher evaluation is warranted. 

Moreover, the Board has considered whether the increased rating claim above warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

However, after comparing the manifestations and reported impairment of function of the Veteran's disability to the rating and schedular criteria now assigned, the Board does not find any symptoms or functional impairment that are not already encompassed by the currently assigned schedular rating.  

The Veteran is now assigned a 50 percent evaluation for his right shoulder disability for the entire claim/appeal period (exclusive of a period of assigned temporary total rating).  The Veteran's complaints and demonstrated impairment attributable to his right shoulder disability are adequately contemplated by the rating, as explained above.  The rating for ankylosis contemplates the April 2005 finding that the joint is destroyed, as well as the notation that the Veteran is in pain when his shoulder is at rest.  Deluca factors were specifically considered by the Board in resolving every reasonable doubt in the Veteran's favor and assigning the 50 percent disability rating.  The functional loss compensated by the 50 percent rating already contemplates the Veteran's pain.  See Mitchell, supra.  Thus, the symptoms and functional impairment associated with the Veteran's right shoulder are indeed encompassed by the schedular rating currently assigned.     

While the Board recognizes that the Veteran was unable to take narcotic medication prescribed to alleviate his pain while employed as an air traffic controller, he was able to take over-the-counter pain medication to help alleviate the pain.  He even told the September 2006 VA medical examiner that his pain was relieved by rest and medication, specifically naming the OTC medication among his medications.  He also told the examiner he could function with the medication.  This is supported by the lay statement submitted by the Veteran's former supervisor, which related that the Veteran was one of his better employees, was dependable, and always gave him 100 percent and did more than his share of the workload despite his witnessing occasional and a gradual increase in frequency of pain associated with the Veteran's shoulder.  While the supervisor indicated that he would accommodate the Veteran when possible with shifts during lower activity periods, he did note that he only witnessed the Veteran having difficulty occasionally and gradually with increasing frequency.  The supervisor's statement, which is deemed credible, shows that the Veteran had shoulder pain that gradually increased in frequency while performing his duties but does not indicate a marked interference with employment.  He remained able to perform his duties despite his pain.  Any functional impairment experienced by the Veteran in performing his duties is contemplated by the 50 percent schedular rating under DC 5200 for reasons cited above (without taking into consideration these problems, the objective medical evidence would provide evidence against this claim).  Therefore, the schedular criteria are not inadequate, and referral for consideration of extraschedular rating is not necessary.  Thun, supra.

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Prejudicial error in VCAA notice has neither been alleged nor shown in this case, as will be explained below. 

Prior to the initial denial of the claims, the RO advised the Veteran in an August 2004 notice letter of the evidence and information needed to substantiate his claims for an increased rating and described the types of evidence that he may provide in support of his claims.  The RO also explained what evidence and information that the Veteran was responsible for obtaining/providing and what evidence that VA would obtain or make reasonable efforts to obtain in support of his claims.  The RO further explained that the Veteran had one year from the date of the letter to send the requested information and/or evidence or he may lose money because VA would not be able to pay him back to the date he filed his claim, which adequately addressed effective date.  
    
Furthermore, the Veteran has been provided with ample opportunity to submit evidence and argument in support of his claims and to participate effectively in the processing of his claims during the course of this appeal.  Neither the Veteran nor his representative has alleged any prejudice with respect to the notice received for his claims at any time during the course of this appeal. 

Moreover, the Veteran (and his designated representative only after its appointment in April 2005) has been provided with a copy of the above rating decision, the SOC, and the multiple SSOCs issued during the course of his claims/appeals, which include discussion of the facts of the claims, pertinent laws and regulations, notification of the bases for the decisions, and a summary of the evidence considered to reach the decisions.  

Thus, in consideration of the foregoing, the Board finds that the RO sufficiently satisfied the notice requirements with respect to the issues on appeal.  

Regarding VA's statutory duty to assist in claims development, the RO has afforded the Veteran with medical examinations and medical opinions have been obtained in connection with his increased rating claims.  Cumulatively, the examination reports include all relevant findings and medical opinions needed to evaluate fairly the Veteran's claims.  The medical examiners had sufficient facts and data on which to base their opinions.  Therefore, the examination reports are deemed adequate for the purposes of this adjudication.   

Also, post-service treatment records adequately identified as relevant to the Veteran's claims have been obtained to the extent possible, or otherwise submitted, and are associated with the record.  The records in the Veteran's Virtual VA folder are merely duplicative of records already contained in the physical claims folder.  Records from the Federal Aviation Administration (FAA) have also been obtained.  Furthermore, there are lay statements of record that were submitted by the Veteran in support of his appeal.  

In September 2010, the Board remanded the Veteran's increased claims with the following instructions to the AMC/RO: 1) contact the Veteran to obtain the names and addresses of all medical providers, VA and private, that treated him for his right shoulder disability, with particular interest in private treatment at Group Health Cooperative (GHC) from June 2006 to the present and treatment records from A.G., M.D. from July 2003 to the present, and obtain the records; 2) request performance evaluations, physical examination reports, and leave records from the FAA from July 2003 until the Veteran's retirement and from Lockheed Martin from the date of the commencement of his employment with that corporation until his retirement as a contractor in 2008; 3) schedule the Veteran for another joints examination performed by a physician; and 4) readjudicate the claim, to include consideration as to extraschedular referral is warranted.  

In October 2010, the AMC asked the Veteran to complete Authorization and Consent to Release Information forms regarding treatment received for his right shoulder disability, particularly from GHC and A.G., M.D.  The AMC also asked the Veteran to return an authorization form regarding his employment at Lockheed Martin.  In response, the Veteran submitted a completed authorization form for GHC but noted that he was unsure who A.G., M.D. was unless she was a doctor at GHC.  Later that month, he explained that he retired from the FAA in October 2005 and became a contractor for Lockheed Martin until September 2008.  He noted that the facility closed earlier in 2010 and there was no one available to respond to a request for records.  He noted, however, that he was in contact with one of his former co-workers and a supervisor and submitted letters from them describing their observation/knowledge of his shoulder pain.  

Beyond the above, the Veteran's records from the FAA were obtained in October 2011.  Also, he underwent another medical examination in February 2012, and the examining physician confirmed review of the c-file in the report.  The examination report includes all relevant findings and is adequate for the purpose of this adjudication, as mentioned above.  In April 2012, the AMC readjudicated the claims and determined that extraschedular referral was not warranted.

In consideration of the foregoing, the Board finds that there has been compliance with its prior remand.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).        

The Veteran has not made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  


ORDER

Entitlement to an evaluation of 50 percent for service-connected residuals of a right shoulder separation for the entire claim/appeal period (exclusive of a period of assigned temporary total rating) is granted, subject to the laws and regulations governing the payment of monetary awards.


_____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


